Exhibit 21.1 List of Subsidiaries of Speed Commerce, Inc. (41-1704319) Encore Software, Inc. Minnesota corporation (52-2366671) Navarre Distribution Services, Inc. Minnesota corporation (20-5927807) Navarre Logistical Services, Inc. Minnesota corporation (20-5928030) Navarre Online Fulfillment Services, Inc. Minnesota corporation (20-5928976) Navarre Digital Services, Inc. Minnesota corporation (20-5928970) Navarre Distribution Services ULC British Columbia unlimited liability company (98-0680757) Navarre Distribution Services PTE. LTD Republic of Singapore (201226109W) Navarre Distribution Services Limited Hong Kong corporation (1827174) Navarre Distribution Services KK Laws of Japan Speed Commerce Corp. Minnesota corporation (46-1062653) SpeedFC Mexican HoldCo, Inc. Delaware corporation (80-0867638) SpeedFC FC S DE R.L.DE C.V Laws of Mexico (SPE090327152) Viva Media, Inc. Minnesota corporation (46-3369420)
